Citation Nr: 0710444	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-35 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
trochanteric bursitis, left hip, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased disability rating for a 
gunshot wound, left thigh, Muscle Group XIV, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The claims folder has since been 
transferred to the RO in Atlanta, Georgia.  

The veteran testified before the undersigned during a Board 
video conference hearing in August 2005.  A transcript of 
that hearing is associated with the claims folder.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  When the veteran alleges that the disability has 
worsened and the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In this 
case, the veteran's last VA examinations for his service-
connected trochanteric bursitis, left hip, and gunshot wound, 
left thigh, were conducted in March 2003.  At his August 2005 
Board video conference hearing, the veteran testified that 
these conditions have worsened since the March 2003 
examinations.  Thus, the Board finds that a remand for new 
examinations is required.    

VA's duty to assist also includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  
At his August 2005 Board video conference hearing, the 
veteran testified that he continues to receive treatment 
every six weeks at the Carl Vinson VA Medical Center in 
Dublin, Georgia.  On remand, the RO should obtain the 
veteran's treatment records from this facility.   

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1. The RO should secure the veteran's 
treatment records dated from December 2004 
to the present from the Carl Vinson VA 
Medical Center in Dublin, Georgia.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Tell the veteran to send VA copies of 
any evidence relevant to his claim that is 
in his possession.  See 38 C.F.R. § 
3.159(b).

3.  After obtaining the veteran's VA 
treatment records, to the extent they are 
available, the RO should arrange for the 
veteran to be scheduled for a VA bone 
examination and muscle examination to 
assess the current severity of his 
service-connected trochanteric bursitis, 
left hip, and gunshot wound, left thigh.  
The examinations should include any tests 
or studies deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiners for review for 
the examination and the examination report 
must indicate whether such review was 
accomplished.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

5.  The RO should then readjudicate the 
claim, to include consideration of all 
evidence received or secured since the 
October 2004 supplemental statement of the 
case.  If the disposition of either claim 
remain unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




